Title: From George Washington to John Hanson, 4 December 1781
From: Washington, George
To: Hanson, John


                        
                            Sir
                            Philadelphia 4th Decemr 1781.
                        
                        I take the liberty to enclose to Congress Copy of a letter which I have lately received from Major General
                            Greene, on the subject of the promotion of Colo. Williams of the Maryland line to the Rank of Brigadier.
                        If it is necessary to add any thing to the recommendation of General Greene—I can assure Congress, that
                            Colo. Williams, as an Officer of merit, has ever stood high in my estimation—and that it is my opinion—that his long
                            services, military abilities and good conduct justly intitle him to the promotion mentioned, provided Congress should
                            think proper, at this time, to fill the vacancy.
                        I also inclose an application from Capt. Provaux of the 2d south Carolina Regt, for liberty to go to Cape
                            Francois. I have never undertaken to permit an Officer to go off the Continent without obtaining the approbation of
                            Congress. I shall therefore be glad of their opinion upon the present case. I have the honor to be Your Excellency’s Most
                            obt and very hble Servt
                        
                            Go: Washington

                        
                    